DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 3, prior art failed to disclose or fairly suggest method of manufacturing array substrate comprising, along with other recited claim limitations, the limitation where patterning the protective layer by using a second mask plate to remove the protective layer on a side of the metal wires away from the substrate and leave the protective layer on the lateral side of the metal wires to form the protective structure. Claims 4-6 depend from claim 3 and hence are also indicated as allowable subject matter. 
Regarding dependent claim 11, prior art failed to disclose or fairly suggest an array substrate comprising, along with other recited claim limitations, a material of the protective structure comprises photoresist.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (20130015471).
Regarding Claim 1, in Figs. 1 and 2 and in paragraphs 0020, 0053, 0054, 0056, 0066 and 0088, Park et al. discloses a manufacturing method of an array substrate, comprising: forming a source-drain metal pattern DPE on a substrate 110, wherein the substrate comprises a display region (area labeled PE in Fig. 1) and a peripheral region (area labeled as DPE/PDH2/DCE in Fig. 1) located around the display region, the source-drain metal pattern DPE located on the peripheral region comprises a plurality of metal wires (see paragraph 0053, plurality or data metal layers stacked) ; and forming a protective structure PV on a lateral side of each of the metal wires, wherein the protective structure PV contacts and covers the lateral side of each of the metal wires (see paragraphs 0020 and 0088 and in addition claim 20). 
 Regarding Claim 2, in paragraph 0071, 0074 and 0094 forming the source-drain metal pattern on the substrate comprises: forming a source-drain metal layer on the substrate; forming a first photoresist on a side of the source-drain metal layer away from the substrate; forming a first photoresist pattern by exposing and developing the first photoresist using a first mask plate; and forming the source-drain metal pattern by taking the first photoresist pattern as a mask to etch the source-drain metal layer.
Regarding Claim 7, forming a first electrode layer DCE on a side of the source-drain metal pattern DPE and the protective structure PV away from the substrate; and patterning the first electrode layer to form a first electrode layer pattern DCE and expose the metal wires DPE and the protective structure PV.  
Regarding Claim 8, in paragraphs 0072-0072 it is disclosed that the patterning the first electrode layer to form the first electrode layer pattern and expose the metal wires and the protective structure comprises a wet etching process.  
Regarding Claim 9, the source-drain metal pattern DPE comprises a first metal layer and second metal layers located on both sides of the first metal layer (see paragraph 0094) 
Regarding Claim 10, in Figs. 1 and 2 and in paragraphs 0020, 0053, 0054, 0056, 0066 and 0088, Park et al. discloses an array substrate, comprising: a substrate 110; and a source-drain metal pattern DPE, disposed on the substrate; wherein the substrate comprises a display region (area labeled PE in Fig. 1) and a peripheral region (area labeled as DPE/PDH2/DCE in Fig. 1) around the display region, the source-drain metal pattern DPE located on the peripheral region comprises a plurality of metal wires (see paragraph 0053, plurality or data metal layers stacked), a lateral side of each of the 
Regarding Claim 12, wherein the source-drain metal pattern comprises a first metal layer and second metal layers located on both sides of the first metal layer (see paragraph 0094)
Regarding Claim 13, in paragraphs 0088 and 0090, first metal layer comprises at least one selected from the group consisting of copper, aluminum, and silver.  
Regarding Claim 14, in paragraph 0092, the second metal layers comprises titanium.  
Regarding Claim 16, at least in paragraph 0098, the array substrate according to claim 10 (i.e. a 3 dimensional display substrate in paragraph 0098).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (20120015471) in view of Jeong et al. (20180144950)
Regarding Claim 15, Park et al. teaches everything except an anode, located on a side of the source-drain metal pattern away from the substrate; an organic light emitting layer, located on a side of the anode away from the substrate; and a cathode, located on a side of the organic light emitting layer away from the substrate.  However Jeong et al. discloses a display device where in Fig. 3 and in paragraphs 0072 and 0106 the required anode (first electrode), cathode (second electrode) and organic light emitting layer (between the first and second electrodes) are disclosed. (please also see paragraph 0004, which inherently discloses an OLED device which inherently has an anode, cathode and organic light emitting layer between anode and cathode)
	It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required anode/cathode/organic light emitting device in order to apply corrosion protection (during etching/patterning/layering process steps) for organic light emitting devices. (please see paragraphs 0089, 0104 and 0108 of Jeong et al. and paragraph 0020 of Park et al. )

Examiner would like to include following pertinent prior art reference that was not relied upon but that does teach (insulating) protective structure around data/source/drain metal structures/traces. 
	Lu et al. (20170294499) (Figs 10-13, element 86)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/22/2021